DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1, drawn to claims 1-15, in the reply filed on 10/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (EP 0681984 A1). Mueller discloses an elevator (fig. 4), comprising: 
Re claim 1, an elevator car frame (1); a drive mechanism (5) situated near only one side of the elevator car frame (5 near only the bottom side of 1), the drive mechanism including at least one rotatable drive member (5) that is configured to engage a vertical surface (4) near 
Re claim 5, wherein the biasing mechanism comprises at least one beam (fig. 4: left beam 6) supported for movement in a first direction to urge the at least one rotatable drive member in the direction to engage the vertical surface (the bottom portion of left beam 6 would move rightward to urge the left wheel 5 to engage with 4); and the at least one beam moves in the first direction based upon a force in a second, different direction (the specification describes the clamping force, which is in the horizontal direction, is dependent on the weight of the cabin, which is the downward direction).
Re claim 6, wherein the first direction is horizontal and the second direction is vertical (the specification describes the clamping force, which is in the horizontal direction, is dependent on the weight of the cabin, which is the downward direction).
Re claim 7, wherein the force is based on a load on the elevator car frame (the specification describes the weight of the cabin determines the downward force).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (EP 0681984 A1) in view of Muller (US Pat No 5,464,072). Mueller discloses the elevator (as cited above):
Re claim 2, wherein the at least one rotatable drive member comprises a wheel (5 is a drive wheel).
Re claim 3, wherein the at least one rotatable drive member comprises a second wheel (fig. 4 shows two wheels 5).
Re claim 4, wherein the second wheel includes a motor supported at least partially within the second wheel (the specification describes both wheels 5 being drive wheels and Muller below teaches the motor at least partially within the second wheel).
Mueller does not disclose:
Re claim 2, a motor supported at least partially within the wheel.
However, Muller teaches an elevator system (title) comprising:
Re claim 2, a motor supported at least partially within the wheel (col 5 ln 67 - col 6 ln 6).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a motor partially in the wheel, as taught by Muller, for compactness to take up less space.

s 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (EP 0681984 A1) in view of Neale (US Pub No 2005/0005809 A1). Mueller discloses the elevator (as cited above):
Re claim 13, comprising a vertical support member (fig. 4: 4) that includes the vertical surface.
Mueller does not disclose:
Re claim 13, wherein the vertical support member includes at least one reaction surface that is transverse to the vertical surface; and the stabilizer is received against the at least one reaction surface.
Re claim 14, wherein the vertical support comprises an I-beam having a web and a flange at each end of the web; the web defines the vertical surface; and at least one of the flanges defines the at least one reaction surface.
Re claim 15, wherein the stabilizer comprises at least one roller that is received against the at least one reaction surface on the at least one of the flanges.
However, Neale teaches a guide assembly (fig. 7):
Re claim 13, wherein the vertical support member (14) includes at least one reaction surface (fig. 7: horizontal surface of 14 engaged by 27 and 72) that is transverse to the vertical surface; and the stabilizer is received against the at least one reaction surface (fig. 7; Mueller would be modified to where the stabilizer engages the taught reaction surface).
Re claim 14, 
Re claim 15, wherein the stabilizer comprises at least one roller (27) that is received against the at least one reaction surface on the at least one of the flanges (fig. 7; Mueller would be modified to where the stabilizer engages the taught reaction surface of the flange).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a reaction surface for the stabilizer, as taught by Neale, to provide increase stability and prevent the car from moving away from the guide rail. 

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Minh Truong/Primary Examiner, Art Unit 3654